COURT OF APPEALS FOR THE
                            FIRST DISTRICT OF TEXAS AT HOUSTON

                                            ORDER


Cause No 01-09-01096-CV; Richard Haynes v. Union Pacific Railroad Company

           On appeal from Trial Court Case No. 2006-40557, in the 189th District Court of
           Harris County, Texas.

       On September 12, 2012, Union Pacific Railroad Company filed a motion for rehearing in
this appeal. The Court requests a response to the motion. The response is due Friday,
October 5, 2012.

       It is so ORDERED.


Judge’s signature: /s/ Michael Massengale
                    Acting individually



Date: September 21, 2012